DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2022 has been placed in the record and considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US PG Pub 2018/0092157 A1, hereinafter “Chen”).
	Regarding claim 1, Chen (cited in Applicant’s IDS filed on 01/18/2022) teaches a method (FIG. 6) performed by a terminal in a wireless communication system, the method comprising: transmitting, to a base station, a radio resource control (RRC) message (FIG. 6 step S605 RRC Connection Resume Request) comprising a parameter associated with a size of uplink data (FIG. 6 step S605 BSR; ¶ [0063] . . . BSR to indicate the size of the UL data to be transmitted) in case that a random access procedure for small data transmission (SDT) in a RRC inactive state is initiated (¶¶ [0062] – [0063] the UE in an inactive state performing a RRC connection resume procedure which includes transmitting a RRC connection resume request with small data indication reads on in case that a random access procedure for small data transmission in a RRC inactive state is initiated); receiving, from the base station, a response message comprising information associated with a transmission resource for the uplink data (FIG. 6 step S608 UL grants); and transmitting, to the base station, the uplink data based on the transmission resource (FIG. 6 step S609 UL data transmission). 
	
	Regarding claim 3, Chen teaches wherein the information associated with the transmission resource comprises an uplink grant for the uplink data (FIG. 6 step S608 UL grants).  
	
	Regarding claim 6, Chen teaches transmitting, to the base station, a random access preamble for the SDT (FIG. 6 step S603; ¶¶ [0062] - [0063]).  

	Regarding claim 9, Chen teaches a method (FIG. 6) performed by a base station in a wireless communication system, the method comprising: receiving, from a terminal, a radio resource control (RRC) message (FIG. 6 step S605 RRC Connection Resume Request) comprising a parameter associated with a size of uplink data (FIG. 6 step S605 BSR; ¶ [0063] . . . BSR to indicate the size of the UL data to be transmitted) in case that a random access procedure for small data transmission (SDT) in a RRC inactive state is initiated (¶¶ [0062] – [0063] the UE in an inactive state performing a RRC connection resume procedure which includes transmitting a RRC connection resume request with small data indication reads on in case that a random access procedure for small data transmission in a RRC inactive state is initiated); transmitting, to the terminal, a response message comprising information associated with a transmission resource for the uplink data (FIG. 6 step S608 UL grants); and receiving, from the terminal, the uplink data based on the transmission resource (FIG. 6 step S609 UL data transmission). 
	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a terminal (FIG. 2 terminal 221; FIG. 24) in a wireless communication system (FIG. 2 wireless communication system depicted), the terminal comprising: a transceiver (FIG. 24 transmitter and receiver 2422); and at least one processor (FIG. 24 processor 2421).  
 
Claims 11-12 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US PG Pub 2020/0374966 A1, hereinafter “Chang”).
	Regarding claim 11, Chang (cited in Applicant’s IDS filed on 01/18/2022) teaches a method performed by a terminal in a wireless communication system, the method comprising: transmitting, to a base station, a random access preamble in case that a random access procedure for small data transmission (SDT) in a radio resource control (RRC) inactive state is initiated (¶ [0049] When UE needs to perform uplink transmission, the UE judges whether an EDT{i.e. early data transmission} condition is satisfied, for example, whether a TBS including a data packet is less than or equal to a TBS threshold corresponding to a current enhanced coverage level, and if yes, then the UE initiates a random access procedure on an EDT-specific physical random access channel resource (Physical Random Access Channel, PRACH) using an EDT-specific preamble; ¶ [0050] discloses that as part of the random access procedure for small data transmission, the UE maintains the RRC idle state which is synonymous with RRC inactive (see ¶ [0046] The RRC idle state . . . can be actually viewed as an intermediate state between an RRC idle state and a connected state. This intermediate state can be considered as an RRC inactive state (RRC_inactive) as defined in a 5G NR system.)  Thus, the random access procedure for EDT disclosed in ¶ [0049] is initiated in the RRC inactive state); receiving, from the base station, information indicating that the terminal is to perform non-SDT (¶ [0051] 3.  After receiving the RAR, the UE judges whether the uplink grant in the RAR is sufficient to accommodate an entire small data packet, and . . . if not, then the UE falls back to a conventional non-EDT procedure, namely, does not include the small data packet in a Msg3 for transmission together. That is, only an RRC message is transmitted in the Msg3 to request RRC connection setup/resumption and hope to transmit data after the RRC connection setup/resumption); identifying whether to end an ongoing random access procedure for the SDT based on the information (¶ [0051] . . .namely, does not include the small data packet in a Msg3 for transmission together. That is, only an RRC message is transmitted in the Msg3 to request RRC connection setup/resumption and hope to transmit data after the RRC connection setup/resumption {interpreted as the terminal identifies not to end the ongoing random access procedure because it transmits the Msg3, but without the small data packet}); and performing the non-SDT based on the identification (¶ [0051] . . .  That is, only an RRC message is transmitted in the Msg3 to request RRC connection setup/resumption and hope to transmit data {reads on performing non-SDT} after the RRC connection setup/resumption).

	Regarding claim 12, Chang further teaches maintaining the ongoing random access procedure based on the identification (¶ [0049] . . . UE initiates a random access procedure on an EDT-specific physical random access channel resource (Physical Random Access Channel, PRACH) using an EDT-specific preamble;  [0051] 3.  After receiving the RAR, the UE judges whether the uplink grant in the RAR is sufficient to accommodate an entire small data packet, and . . . if not, then the UE falls back to a conventional non-EDT procedure, namely, does not include the small data packet in a Msg3 for transmission together. That is, only an RRC message is transmitted in the Msg3 to request RRC connection setup/resumption and hope to transmit data after the RRC connection setup/resumption {interpreted as the rather than start a new random access procedure, the UE maintains the ongoing random access procedure and implements a non-EDT procedure for transmitting the entire small data packet that exceeds the uplink grant}).  

	Regarding claim 19, Chang teaches a method performed by a base station in a wireless communication system, the method comprising: receiving, from a terminal, a random access preamble in case that a random access procedure for small data transmission (SDT) in a radio resource control (RRC) inactive state is initiated (¶ [0049] When UE needs to perform uplink transmission {i.e. to a base station}, the UE judges whether an EDT{i.e. early data transmission} condition is satisfied, for example, whether a TBS including a data packet is less than or equal to a TBS threshold corresponding to a current enhanced coverage level, and if yes, then the UE initiates a random access procedure on an EDT-specific physical random access channel resource (Physical Random Access Channel, PRACH) using an EDT-specific preamble; ¶ [0050] discloses that as part of the random access procedure for small data transmission, the UE maintains the RRC idle state which is synonymous with RRC inactive (see ¶ [0046] The RRC idle state . . . can be actually viewed as an intermediate state between an RRC idle state and a connected state. This intermediate state can be considered as an RRC inactive state (RRC_inactive) as defined in a 5G NR system.)  Thus, the random access procedure for EDT disclosed in ¶ [0049] is initiated in the RRC inactive state); transmitting, to the terminal, information indicating that the terminal is to perform non-SDT (¶ [0051] 3.  After receiving the RAR {i.e. from the base station}, the UE judges whether the uplink grant in the RAR is sufficient to accommodate an entire small data packet, and . . . if not, then the UE falls back to a conventional non-EDT procedure, namely, does not include the small data packet in a Msg3 for transmission together. That is, only an RRC message is transmitted in the Msg3 to request RRC connection setup/resumption and hope to transmit data after the RRC connection setup/resumption), wherein whether to end an ongoing random access procedure for the SDT is identified based on the information (¶ [0051] . . .namely, does not include the small data packet in a Msg3 for transmission together. That is, only an RRC message is transmitted in the Msg3 to request RRC connection setup/resumption and hope to transmit data after the RRC connection setup/resumption {interpreted as the terminal identifies not to end the ongoing random access procedure because it transmits the Msg3, but without the small data packet}); and performing the non-SDT based on the identification (¶ [0051] . . .  That is, only an RRC message is transmitted in the Msg3 to request RRC connection setup/resumption and hope to transmit data {reads on performing non-SDT} after the RRC connection setup/resumption).
	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 11, including a terminal (FIG. 2 UE 20) in a wireless communication system (¶ [0038]), the terminal comprising: a transceiver (¶¶ [0049] and [0051] disclose that the UE transmits and receives, thus the UE comprises a transceiver); and at least one processor (FIG. 2 processor 210), all taught by Chang.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Phuyal et al. (US PG Pub 2018/0324869 A1, hereinafter “Phuyal”).
	Regarding claim 2, Chen does not teach wherein the RRC message further comprises: a parameter associated with a resume identity, a parameter associated with an authentication token, and a parameter associated with a resume cause indicating that a resume is for the SDT.  
	In analogous art, Phuyal teaches wherein the RRC message further comprises: a parameter associated with a resume identity (FIG. 6 step 620 resumeID), a parameter associated with an authentication token (FIG. 6 step 620 shortResumeMAC-I; ¶ [0090] . . . authentication token called shortResumeMAC-I ), and a parameter associated with a resume cause indicating that a resume is for the SDT (FIG. 6 step 620 Resume Cause; ¶ [0089] . . . The message may also indicate a cause, e.g., indicating early data transmission as a cause for the message; ¶¶ [0010], [0068] disclose that the early data transmission is for transmitting small data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the RRC Connection Resume Request includes resume identity, authentication token and resume cause as taught by Phuyal.  One would have been motivated to do so in order for the UE to notify the base station that it has a small amount of data to transmit.  The base station can forward the data to the MME without resuming the RRC connection, thereby allowing the UE to remain inactive which reduces its power consumption (Phuyal ¶ [0089]).  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Ou et al. (US PG Pub 2021/0227575 A1, hereinafter “Ou”) as supported by provisional application 62/964345 filed on 01/22/2020.
	Regarding claim 4, Chen does not explicitly teach wherein the information associated with the transmission resource comprises a cell-radio network temporary identifier (C-RNTI) corresponding to a downlink control channel.
	In analogous art, Ou teaches wherein the information associated with the transmission resource comprises a cell-radio network temporary identifier (C-RNTI) corresponding to a downlink control channel (¶ [0065] In the uplink, the gNB can dynamically allocate resources to UEs via the C-RNTI on PDCCH(s)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the information associated with the transmission resource comprises C-RNTI corresponding to a downlink control channel as taught by Ou.  One would have been motivated to do so in order for a base station to dynamically allocate resources to specific UEs when needed, thereby maximizing efficient use of system resources, which increases overall system throughput.  (Ou ¶ [0065]).  

	Regarding claim 5, Chen does not explicitly teach monitoring the downlink control channel based on the C-RNTI; and receiving, via the downlink control channel from the base station, information associated with an uplink grant for the uplink data.  
	In analogous art, Ou teaches monitoring the downlink control channel based on the C-RNTI and receiving, via the downlink control channel from the base station, information associated with an uplink grant for the uplink data (¶ [0065] In the uplink, the gNB can dynamically allocate resources to UEs via the C-RNTI on PDCCH(s). A UE always monitors the PDCCH(s) in order to find possible grants for uplink transmission). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Ou to implement the further teaching of Ou.  One would have been motivated to do so in order for a base station to dynamically allocate resources to specific UEs when needed, thereby maximizing efficient use of system resources, which increases overall system throughput.  (Ou ¶ [0065]).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Oh (US PG Pub 2017/0099660 A1, hereinafter “Oh”).
	Regarding claim 7, Chen does not teach wherein the random access preamble corresponds to the size of the uplink data.  
	In analogous art, Oh teaches wherein the random access preamble corresponds to the size of the uplink data (FIG. 2 step S210; ¶ [0057] . . . if the size of the data packet to be transmitted is smaller than the maximum SDT size, the wireless terminal 100 randomly selects one random access preamble from the random access preambles in the random access preamble group for the SDT {random access preamble selected for data packet smaller than maximum SDT size reads on random access preamble corresponds to the size of the uplink data}).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the random access preamble corresponds to the size of the uplink data as taught by Oh.  One would have been motivated to do so in order for the base station to allocate resources based on the size of the UE’s data transmission, thereby maximizing efficient use of system resources. (Oh ¶¶ [0009] – [0010])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Wu (US PG Pub 2020/0275512 A1, hereinafter “Wu”).
	Regarding claim 8, Chen does not teach receiving, from the base station, a RRC release message for maintaining the terminal in the RRC inactive state.
	In analogous art, Wu teaches receiving, from the base station, a RRC release message for maintaining the terminal in the RRC inactive state (¶ [0054] . . . the RRC Connection Release response will keep the remote unit 302 in the RRC-INACTIVE state).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen such that the UE receives a release message for maintain the terminal in the RRC inactive state as taught by Wu.  One would have been motivated to do so in order to reduce power consumption of the UE, thereby increase a user’s quality of experience.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Shih et al. (US PG Pub 2021/0014899 A1, hereinafter “Shih”).
Regarding claim 13, Chang does not teach wherein the performing of the non-SDT comprises: identifying a random access preamble for a subsequent random access procedure among random access preambles for the non-SDT.
In analogous art, Shih teaches wherein the performing of the non-SDT comprises: identifying a random access preamble for a subsequent random access procedure among random access preambles for the non-SDT (¶ [0367] discloses that EDT RA and non-EDT RA may share the same set of PRACH resources and use different RA preambles).  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chang such that the UE identifies a random access preamble for a subsequent non-SDT random access procedure as taught by Shih.  One would have been motivated to do so in order for the network to easily distinguish between non-EDT RA and EDT RA based on the preamble transmitted by the UE, thereby decreasing latency in the RA process.  (Shih ¶ [0368]).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Chen et al. (US PG Pub 2019/0166529 A1, hereinafter “Chen II”).
	Regarding claim 14, Chang does not teach wherein a parameter associated with a preamble transmission counter and a parameter associated with a preamble power ramping counter are not reset.
	In analogous art, Chen II teaches wherein a parameter associated with a preamble transmission counter and a parameter associated with a preamble power ramping counter are not reset (¶ [0063] . . . (e.g., the preamble counter (e.g., PREAMBLE_TRANSMISSION_COUNTER) and/or the power ramping counter (e.g., PREAMBLE_POWER_RAMPING_COUNTER)) with successive/non-reset values (e.g., counter values)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Chang to maintain the count of preamble transmissions and preamble power rampings for an ongoing random access procedure as taught by Chen II.   One would have been motivated to do so in order to maintain an accurate count of the number of preamble transmission, thereby enabling the UE to timely track when the random access procedure fails and take corrective action, which reduces latency in the UE.  (Chen II, ¶ [0104]).  

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Liu et al. (WO2021/139620 A1, hereinafter “Liu”).
	Regarding claim 15, Chang does not teach ending the ongoing random access procedure based on the identification.  
	In analogous art, Liu teaches ending the ongoing random access procedure based on the identification (page 6/11, Step S101: The UE sends MSG A, and the MSG A includes a preamble sequence and a payload MSG A payload of MSG A . . . Step S102: the UE receives MSG B.  The received MSG B at least includes a random access response (fallback RAR) for instructing the UE to fall back from 2-step to 4-step {i.e. ending the ongoing 2-step RA procedure and performing a 4-step RA procedure based on the indication in the MSG B}. In addition, the random access response indicating the fallback may further carry indication information, indicating that the UL grant included in the random access response is used for non-SDT.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Chang to implement ending the ongoing random access procedure based on the identification as taught by Liu.  One would have been motivated to do so in order to efficiently signal fall back from a 2-step random access process to a 4 step random access process for transmission of non-small data, thereby allowing the network to flexibly schedule resources for transmission of small data and non-small data which maximizes efficient allocation of system resources (Liu, page 6/11).  

	Regarding claim 16, Chang does not teach wherein the performing of the non-SDT comprises: initiating a random access procedure for the non-SDT.  
	In analogous art, Liu teaches wherein the performing of the non-SDT comprises: initiating a random access procedure for the non-SDT (page 6/11:  Step S103: The UE sends MSG 3, which carries identification information used for contention conflict resolution. . . [B]efore sending MSG 3, the UE can also perform the following operations: Take out the MAC PDU from the MSGA buffer, and update the MAC PDU according to the size of the UL grant in step S102. Then the UE sends the updated MAC PDU {transmission of MSG 3 which is part of a 4 step random access process, after reception of MSG B, which is part of a 2-step random access process, reads on initiating a random access procedure for the non-SDT/updated MAC PDU}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Chang to implement initiating a random access procedure for the non-SDT as taught by Liu.  One would have been motivated to do so in order to efficiently signal fall back from a 2-step random access process to a 4 step random access process for transmission of non-small data, thereby allowing the network to flexibly schedule resources for transmission of small data and non-small data which maximizes efficient allocation of system resources (Liu, page 6/11).  

	Regarding claim 17, Chang does not teach wherein the performing of the non-SDT -59-0502-0758 (MN-202007-026-1-US0, SH-65371-US-SR) comprises: identifying a random access preamble among random access preambles for the non-SDT.  
	In analogous art, page 6/11 of Liu teaches that the base station broadcasts multiple sets of preambles in the system information, and the TB size of the PUSCH used to transmit the MSG A payload corresponding to each set of preambles is different. The UE can select the preamble according to the size of the MSG A payload to be transmitted. For example, if the payload in MSG A is not used . . .  for SDT, the UE can select the preamble corresponding to . . . non-SDT.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Chang such that performing of the non-SDT  comprises identifying a random access preamble among random access preambles for the non-SDT as taught by Liu.  One would have been motivated to do so in order to implicitly signal to the network when non SDT transmission is being performed, thereby reducing network signaling which improves overall system performance. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Huang et al. (US PG Pub 2021/0259021 A1, hereinafter “Huang”).
	Regarding claim 18, Chang does not teach wherein the information is transmitted via downlink control information (DCI). 
	In analogous art, Huang teaches wherein the information is transmitted via downlink control information (DCI) (¶ [0555] – [0556] discloses that the network can inform a UE to exclude small data (i.e. perform non STD transmission) via a DCI). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify Chang such that the information is transmitted via DCI as taught by Huang.  One would have been motivated to do so in order for the network to direct signaling to a specific UE, thereby reducing system overhead which improves overall system performance. 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2019/0208411 A1 (Shrestha et al.) – discloses a security framework for Msg3 and Msg4 in early data transmission;
US PG Pub 2021/0274525 A1 (Wei et al.) – discloses user equipment and method for small data transmission; and
US PG Pub 2019/0350002 A1 (Chen et al.) – discloses methods and related devices for transmitting identification information of user equipment during random access procedure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413